DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 07/07/2021 is acknowledged. Claims 15-22 are withdrawn from further considering pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2021.
Note that filed response to election/restriction filed on 07/07/2021 indicates the election was made with traverse. The applicant expressed during the telephone communication on 09/23/2021 that this was typo and was intended to state “without traverse”
Claim Objections
Claims 1-2, 5 and objected to because of the following informalities:  
Claim 1 lines 11-12 recite “a first coupling half and a second coupling half” should read “the first coupling half and the second coupling half”
Claims 2, 5 and 7 recite  “the filter” should read “the inline filter”
Claim 10 and 11 recite “the coupling” should read “the inline coupling”
Claim 12 recite “The dressing assembly of claim 8” should read “The dressing assembly of claim 11”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 9956325 B2) in view of Luckemeyer et al (US 20150119830 A1, hereinafter 'Luckemeyer') and in view of Mao (US 9370731 B2).
Regarding claim 1, Malhi discloses a negative pressure wound treatment (NPWT) system, the NPWT system comprising: 
a NWPT therapy unit (figure 1, negative pressure wound therapy apparatus 10); 
a wound dressing (figure 1, wound dressing 12)) configured to overlay a wound bed (figure 1, wound bed ‘w’); 
a first length of tubing (figure 1, second conduit section 36B) comprising a first end (figure 1, end of 36B coupled to canister 38) and a second end (figure 1, end of 36B where coupled to fluid line coupling 100), the first end of the first length of tubing coupled to the NWPT therapy unit, and the second end of the first length of tubing having a first coupling half (figure 1, half of fluid line coupling 100 on 36B); 
a second length (figure 1, first conduit section 36A) of tubing having a first end (figure 1, end of 36A coupled to vacuum port 30) and second end (figure 1, end of 36A coupled to fluid line coupling 100), the first end of the second length of tubing coupled to the wound dressing and the second end of the second length of tubing having a second coupling half; 
an inline filter (figure 3, filters 262)
an inline coupling (figure 1, fluid inline coupling n100) , the inline coupling comprising the first coupling half and the second coupling half, wherein the inline coupling is configured to operably couple and de-couple the NPWT therapy unit to the wound dressing (col 6 lines 25-29  a fluid line coupling 100 
	Malhi does not explicitly disclose the inline filter comprising a sintered polymer and a superabsorbent material.
	Luckemeyer teaches a negative pressure wound system comprising an inline filter (figure 1, secondary hydrophobic filter 199) comprising a sintered polymer ([0066] line 6, sintered polymer) and an absorbent material ([0066] lines 9-10 the secondary hydrophobic filter may be treated with an absorbent material);
	Luckemeyer provide a filter comprising a sintered polymer and an absorbent material within conduit 196 because such materials are adapted to swell when brought into contact with liquid. Consequently, the filter would block the conduit 196 when it contacts with liquid and prevents fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Malhi to incorporate the teachings of Luckemeyer and provide an inline filter comprising a sintered polymer and an absorbent material in order to prevent liquid entering NWPT therapy unit.
	Malhi, as modified by Luckemeyer, does not explicitly teach the absorbent material is a superabsorbent material.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using superabsorbent material (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the absorbent material of Malhi, as modified by Luckemeyer with the superabsorbent material of Mao since this modification would have been a simple substitution of one known element (absorbent material shown in Luckemeyer) with another (superabsorbent material) to obtain predictable results (perform as a gel-block when wet so as to prevent fluid from migrating through the filter).
	Regarding claim 2, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Malhi, as modified by Luckemayer and Mao, does not disclose wherein the inline filter comprises a mixture of polyethylene and a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Luckemeyer teaches the inline filter comprises a mixture of sintered polymer and absorbent material prevent fluid from migrating through the filter ([0066]).
Luckemeyer provide a filter comprising a sintered polymer and an absorbent material within conduit 196 because such materials are adapted to swell when brought into contact with liquid. Consequently, the filter would block the conduit 196 when it contacts with liquid and prevents fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Malhi, as modified by Luckemayer and Mao to incorporate the teachings of Luckemeyer and provide an inline filter comprising a sintered polymer and an absorbent material in order to prevent liquid entering NWPT therapy unit.
	Modified Malhi still does not explicitly teach the sintered polymer is polyethylene and the absorbent material is a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using mixture of polyethylene (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene) superabsorbent polymer (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material and col 6 lines 39-40, superabsorbent materials are sodium polyacrylic acid and the sodium salt of poly (2 propenamide-co-2-propenoic acid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the filter material of Luckemeyer for the self-sealing media of Mao since this modification would have been a simple substitution of one known element (sintered polymer and the absorbent material mixture shown in Luckemeyer) for another (polyethylene and superabsorbent polymer mixture) to obtain predictable results (absorb moisture).
Regarding claim 3, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT according to Claim 1.
Malhi further discloses wherein the first coupling half comprises a female connector and the second coupling half comprises a male connector (col 5 lines 39-43, conduit sections 36A-D of conduit 36 are connected by connector for example bayonet coupling which indicate the fluid inline coupling 100 comprises a male and female portions).
Regarding claim 4, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT according to Claim 1.
Modified Malhi does not teach the inline filter is disposed within the inline coupling.
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Malhi, as modified by Luckemayer and Mao to incorporate the teachings of Luckemeyer and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the inline coupling) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within the inline coupling) with a reasonable expectation of success.
	Regarding claim 5, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Both Malhi and Luckemeyer do not teach the inline filter is disposed within the second coupling half. 
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the second coupling half) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within the second coupling half) with a reasonable expectation of success.
Regarding claim 6, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
Both Malhi and Luckemeyer does not teach the inline filter further comprises a dye configured to be released when wet so as to indicate exposure of the inline filter to fluid.
	Mao teaches a porous self-sealing media comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provide a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Mao and provide the inline filter further comprises a dye in order to indicate liquid contact.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi, in view of Luckemeyer, in view of Mao and further in view of Locke et al (US 8702665 B2, hereinafter ‘Locke’)
Regarding claim 7, the device of Malhi, modified by Luckemeyer and Mao, teaches the NPWT system according to Claim 1.
	Malhi, Luckemeyer and Mao does not teach wherein the filter further comprises activated charcoal as a mixture or a layer 
	Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal).
	Locke provides a polymeric porous hydrophobic material filter comprises charcoal in order to remove odors as the exhaust gas exits (col 7 lines 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Malhi, as modified by Luckemeyer and Mao, to incorporate the teachings of Locke and provide the inline filter comprises activated charcoal in order to reduce odor from wound exudate.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckemeyer in view of Mao.
Regarding claim 8, Luckemeyer discloses a dressing assembly (figure 1, dressing 124), the dressing assembly comprising: 
a wound dressing (figure 1, dressing 124) configured to overlay a wound bed: 
a length of tubing (figure 1, conduit 196) coupled to the wound dressing; and 
a filter (figure 1, hydrophobic filter 199) comprising a sintered polymer ([0066] the secondary hydrophobic filter 199 may be a porous, sintered polymer) and an absorbent material([0066] The secondary hydrophobic filter 199 may also be treated with an absorbent material) disposed within the tubing ([0066]a secondary hydrophobic filter 199 disposed in the internal lumen 197) .
	Luckemeyer does not explicitly disclose the absorbent material is a superabsorbent material. 
Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using superabsorbent material (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the absorbent material of Luckemeyer for the superabsorbent material of Mao since this modification would have been a simple substitution of one known element (absorbent material shown in Luckemeyer) for another (superabsorbent material) to obtain predictable results (absorbing moisture).
Regarding claim 9, the device of Luckemeyer, modified by Mao, teaches the dressing assembly according to Claim 8.
	Luckemeyer discloses the filter comprises a mixture of sintered polymer and absorbent material adapted to swell when brought into contact with liquid prevent fluid from migrating through the filter ([0066]).
	Luckemeyer does not explicitly disclose the sintered polymer is polyethylene and the absorbent material is a super absorbing polymer (SAP), and is configured to perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
	Mao teaches a porous self-sealing media relatively pertinent to Applicant posed problem of blocking passage when it contact with liquid and teaches using mixture of polyethylene (col 4 lines 43-44, the self-sealing media comprises a thermoplastic and the thermoplastic particles are selected from the group consisting of polyethylene) superabsorbent polymer (col 2 lines 29-30, self-sealing media may further comprises another absorbent material like superabsorbent material and col 6 lines 39-40, superabsorbent materials are sodium polyacrylic acid and the sodium salt of poly (2 propenamide-co-2-propenoic acid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the filter material of Luckemeyer for the self-sealing media of Mao since this modification would have been a simple substitution of one known element (sintered polymer and the absorbent material mixture shown in Luckemeyer) for another (polyethylene and superabsorbent polymer mixture) to obtain predictable results (perform as a gel-block when wet so as to prevent fluid from migrating through the filter.
Regarding claim 13, the device of Luckemeyer, modified by Mao, teaches the dressing assembly according to Claim 8.
	Luckemeyer does not disclose wherein the filter comprises a dye configured to be released when wet so as to indicate exposure of the filter to fluid.
	Mao teaches a porous self-sealing media comprises a dye (col 7 lines 33-40, color change indicator may be optionally employed in the compositions of the present invention. Color change indicator comprises an inorganic or organic dye) configured to be released when we so as to indicate exposure of the inline filter to fluid (col 7 lines 54-55, indicating liquid contact).
	Mao provides a dye to the porous self-sealing media in order to indicate liquid contact (col 7 lines 54-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Mao and provide the inline filter further comprises a dye in order to indicate liquid contact.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Luckemeyer, in view of Mao and in further view of Malhi.
	Regarding claim 10, the device of Luckemeyer, modified by Mao, teaches the dressing assembly according to Claim 8.
Luckemeyer does not disclose comprising an inline coupling disposed within the tubing, with the filter disposed within the inline coupling.
Malhi teaches negative wound pressure wound therapy device comprises an inline coupling (figure 1, fluid line coupling 100) disposed within the tubing (figure 1, conduit 36).
Malhi provide the fluid line coupling disposed within the conduit in order to allow selectable coupling and decoupling of conduit sections for maintenance of components of negative pressure wound therapy apparatus (col 5 lines 22-25, and lines 29-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline tubing of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling disposed within the tubing.
The device of Luckemeyer, modified by Malhi, is still silent as to the filter disposed within the inline coupling.
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling and disposing the filter within the inline coupling of Malhi since this modification would have been obvious to try (disposing the filter within the inline coupling) because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within the inline coupling) with a reasonable expectation of success.
	Regarding claim 11, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 10.
Luckemeyer does not disclose the inline coupling comprises a first half and a second half and the filter is disposed within either the first half or the second half.
	Malhi teaches the inline coupling comprises a first half (see figure 1, half of coupling 100 coupled to 36B) and a second half (see figure 1, half of coupling 100 coupled to 36A)
	Malhi provide a coupling comprising first and second half in order to allow selectable coupling and decoupling of conduit sections for maintenance of components of negative pressure wound therapy apparatus (col 5 lines 22-25, and lines 29-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline tubing of Luckemeyer to incorporate the teachings of Malhi and provide the inline coupling comprising a first half and a second half.
	Malhi is still silent as to the fitter is disposed within either the first half or the second half.
However, Luckemeyer teaches the filter (figure 1 secondary hydrophobic filter 199) may be placed any location within the internal lumen 197 of conduit 196 in order to prevent fluid to enter the therapy unit ([0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Luckemeyer to incorporate the teachings of Malhi and provide the first and second half of inline coupling and disposing the filter within either the first half or the second half of Malhi since this modification would have been obvious to try because this modification would have been a simple rearrangement of the filter from one known location (anywhere within the tubing) for another (within first or second half) with a reasonable expectation of success.
	Regarding claim 12, the device of Luckemeyer, modified by Mao and Malhi, teaches the dressing assembly according to Claim 11.
	Luckemeyer does not disclose the first half of the coupling comprises a female component and the second half of the coupling comprises a male component.
Malhi teaches the first half coupling comprises a female connector and the second half coupling comprises a male connector (col 5 lines 39-43, conduit sections 36A-D of conduit 36 are connected by connector for example bayonet coupling which indicate the fluid inline coupling 100 comprises a male and female portions).
	Malhi provides bayonet coupling within the tubing comprises male and female portions because such connection provides quick connect and disconnect between a wound dressing and a vacuum source (col 5 line 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline tubing of Luckemeyer to incorporate the teachings of Malhi and provide the first and second half coupling comprises male and female components respectively in order to provide quick connect and disconnect.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Luckemeyer, in view of Mao and in further view of Locke.
Regarding claim 14, the device of Luckemeyer, modified by Mao, teaches the dressing assembly according to Claim 8.
Both Locke and Mao are silent as to wherein the filter comprises activated charcoal as a mixture or a layer, the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor.
Locke teaches reduced pressure sources and system comprises a filter (col 7 line 10, polymeric porous hydrophobic material) comprises activated charcoal as a mixture or a layer(col 7 lines 18-21k in addition, an odor-absorbing material be added to the polymeric, porous, hydrophobic material, and the odor-absorbing material maybe charcoal), the activated charcoal configured to improve absorbency of the filter as well as reduce dressing odor (col 7 lines 20, odor filter reduce odor produced by exudate).
	Locke provides a polymeric porous hydrophobic material filter comprises charcoal in order to remove odors as the exhaust gas exits (col 7 lines 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inline filter of Luckemeyer to incorporate the teachings of Locke and provide the inline filter comprises activated charcoal in order to reduce odor from wound exudate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adie et al (WO 2011135287 A1) teaches a wound dressing comprises a superabsorbent material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781